UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6067



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MARCUS B. BROADWAY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:00-cr-00409-RLW)


Submitted:   April 19, 2007                 Decided:   April 25, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus B. Broadway, Appellant Pro Se. Peter Sinclair Duffey, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marcus B. Broadway appeals the district court’s order

denying his motion for declaratory relief.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    See United States v.

Broadway, No. 3:00-cr-00409-RLW (E.D. VA. Nov. 6, 2006).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -